DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	humidifier device in at least claim 1
b.	user interface device in at least claim 6

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Humidifier device is interpreted to cover a control circuitry, an atomizer, one or more sensors; and of a touchscreen, a keyboard, and a touchpad as per [0015] and [0018] of applicant specification.
	User interface device is interpreted to cover one of a touchscreen, a keyboard, and a touchpad as per [0018] of applicant specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding the limitation “determine a water absorption capability of the air based at least in part on the one or more air properties of the air within the duct; and determine an amount of moisture to be outputted by the humidifier device to the duct based at least in part on the water absorption capability of the air” found in each of independent claim 1 and 13, the specification does not provide adequate written description on how this function would be practiced by one of ordinary skills in the art without undue experimentation.

The specification provides two equations for respectively determining a water absorption capability and an amount of moisture to be outputted by the humidifier device (see equations in [0039] and [0047]). These two equations are a function of a parameter named “TheoreticalWaterAbsorptionCapacity”. Applicant further discusses that the “TheoreticalWaterAbsorptionCapacity” can be obtained by a regression function based on the air temperature, relative humidity of the air, and the air pressure (see [0040]). However, the manner in which a regression function based on the air temperature, relative humidity of the air, and the air pressure is used to determine the “TheoreticalWaterAbsorptionCapacity” has not been disclosed. A mere statement that the “TheoreticalWaterAbsorptionCapacity” can be obtained by a regression function based on the air temperature, relative humidity of the air, and the air pressure is not sufficient to allow an ordinary skill artisan to determine to correct “TheoreticalWaterAbsorptionCapacity”. Accordingly, the application does not provide enough supporting details/explanation on how the claimed invention would be practice.  

As the concerns of the examiner regarding the aforementioned claimed limitation is not satisfactorily resolved, doubts are consequently raised with respect to the possession of the claimed invention at the time the invention was made.

Base on the evidence regarding the each of the wands factors listed below, the specification, at the time the invention was made, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention.

	A: Nature of the invention.
The claimed invention requires that “a water absorption capability of the air based at least in part on the one or more air properties of the air within the duct; and determine an amount of moisture to be outputted by the humidifier device to the duct based at least in part on the water absorption capability of the air”. One skilled in the art would not ascertain how the “TheoreticalWaterAbsorptionCapacity” is obtained in relationship with the air temperature, relative humidity of the air, and the air pressure, in order to determine the water absorption capability and the amount of moisture to be outputted, since it has not been disclosed by the appellant specification.

	B: The amount of direction provided by the inventor.
The claimed invention requires that the “a water absorption capability of the air based at least in part on the one or more air properties of the air within the duct; and determine an amount of moisture to be outputted by the humidifier device to the duct based at least in part on the water absorption capability of the air”. As the specification does not provide enough guidance on how the “TheoreticalWaterAbsorptionCapacity” can be obtained in order to determine the water absorption capability and the amount of moisture to be outputted, one skilled in the art would not be able to practice the claimed invention without additional guidance from the inventor.

	C: Existence of working examples.
The existence of working examples illustrating how the water absorption capability of the air and the amount of moisture to be outputted is obtained is lacking. As the specification does not provide enough guidance on how to obtain the “TheoreticalWaterAbsorptionCapacity” which is required to determine the values above, additional instruction would be needed in order to provide one skilled in the art with the necessary information to produce a working example.

Dependent claims 2-12 and 14-20 are rejected under 112(a) for depending upon a claim that fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claim 1 and 13 required that a water absorption capability of the air be determined, and that an amount of moisture to be outputted be determined. It is unclear how the respective variables above are obtained, as there is no disclosure in the specification of how the “TheoreticalWaterAbsorptionCapacity” is obtained in relationship with the air temperature, relative humidity of the air, and the air pressure, in order to determine the water absorption capability and the amount of moisture to be outputted.
Dependent claims 2-12 and 14-20 are rejected under 112(b) for depending upon an indefinite base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Peczalski (US 20180066862 A1) and Hashimoto (US 20130139996 A1) teaches humidifying systems for air ducts.

Stratton (US 3880124 A) teaches a humidifying system that operates based on water contain in airflow.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763